Citation Nr: 1110370	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-11 891	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an effective date earlier than March 17, 2004, for the award of service connection for post traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney







INTRODUCTION

The Veteran served on active duty from July 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD and assigned an effective date of March 17, 2004.  

In a letter to VA dated in September 2006, the Veteran withdrew his request for a personal hearing.  38 C.F.R. § 20.704(e).  

In a January 2008 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an Order dated in June 2009, the Court granted the Joint Motion for Remand (Joint Motion) filed by the parties and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  In an April 2010 decision, the Board again denied the claim.  Subsequently, the Veteran appealed the Board's decision to the Court, and in an Order dated in November 2010, the Court granted the Joint Motion filed by the parties and remanded the Board's decision for proceedings consistent with the second Joint Motion filed in this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 1970 RO decision denied service connection for a nervous condition.  

2.  The August 1970 RO decision was not final due to the RO's failure to address the receipt of a May 1971 VA record within the one year appeal period.

CONCLUSION OF LAW

The requirements for an effective date of December 5, 1969 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to an earlier effective date for the grant of service connection for PTSD on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In the August 2006 Form 646 and December 2007 brief, the Veteran's representative asserted that the effective date of the grant of service connection for PTSD should go back to the date of the claim for a nervous condition filed in 1970.  In this regard, it was argued that the Veteran supplied additional evidence in the form of the May 1971 VA record of hospitalization in compliance with the August 1970 denial letter that the RO failed to consider.  Further, the RO failed to notify the Veteran of the additional evidence necessary to prove his claim, provide him a decision so he could appeal or resubmit additional evidence, or provide its reasons or bases so he could appropriately respond.  Consequently, the Veteran's representative contended that the August 1970 decision is not final.  Additionally, the Veteran's representative argued that the May 1971 VA record was submitted prior to the expiration of the appeal period and therefore constituted new and material evidence pursuant to 38 C.F.R. § 3.156(b).  The Veteran's representative also asserted that the records from the U.S. Army Criminal Investigation Command (USACIDC) required VA to reopen and re-evaluate the August 1970 RO decision pursuant to 38 C.F.R. § 3.156(c).  

Following the second denial of the claim in April 2010, the November 2010 Joint Motion stated that "the parties agree that the May 1970 claim was not finally decided."  It was determined that the Board failed to properly consider and apply 38 C.F.R. § 3.156.  The parties cited to Charles v. Shinseki, 587 F.3d 1318 (Fed. Cir. 2009) and Muehl v. West, 13 Vet. App. 159, 161-162 (1999) for the proposition that where VA receives evidence within the one year appellate period, the claim is rendered non-final.  The parties further agreed that "as the [Veteran's] May 1970 claim for service connection was rendered non-final by the RO's receipt of the May 1971 treatment report, it was still pending at the time of [the Veteran's] March 2004 claim for, and the December 2004 grant of, service connection for PTSD.  Consequently, the parties agree that an effective date of service connection for PTSD is potentially available back to December 5, 1969."  It was noted that the question to be considered by the Board is the earliest date it is factually ascertainable that the Veteran suffered from PTSD.  38 C.F.R. § 3.400.  

The record reveals that the Veteran filed a claim for service connection for a nervous condition that was received by VA in May 1970.  In an August 1970 RO decision, the Veteran was denied service connection for a nervous condition because his service records did not show any treatment for a nervous disorder.  It was also noted that a nervous condition was not shown by the evidence of record.  In an August 1970 letter, the Veteran was notified of that decision and was given his appellate rights in the attached Form 21-4107.  The letter stated that VA could find no evidence of the existence of a nervous condition in his medical records or elsewhere.  

In May 1971, the RO received a Form 10-7181, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, from the Hines VA facility.  The request was in regard to an initial admission notice at Hines VA hospital.  The attached VA hospital report was dated in May 1971.  It indicated that the Veteran was admitted because of dizziness and nervousness.  He had been drinking heavily the last few days.  The final diagnoses for the two day hospitalization period were alcoholism and depressive psychosis.  The request was for information pertaining to the Veteran's file number, verification of military service, monetary benefits information, and service connection.  In June 1971, the RO responded to the Hines VA facility that after reviewing the Veteran's claims file, it was determined that the Veteran had no monetary benefits and had no service-connected conditions.  

As stated in the November 2010 Joint Motion, the parties agreed that the May 1970 claim was not finally decided because of the receipt of the May 1971 VA record within the one year period following the notice of the August 1970 denial of the claim for a nervous condition.  The May 1971 record reflected a diagnosis of depressive psychosis, which addressed one of the reasons the RO denied the claim for a nervous condition in August 1970; absence of a current psychiatric diagnosis.  As stated in Muehl, where new evidence was received within the appeal period, the RO's decision was not a final decision, and the new evidence should have been considered in conjunction with the original claim.  13 Vet. App. 159, 161-162; see also Charles, 587 F.3d 1318, 1323.  Accordingly, the receipt of the May 1971 VA record within the one year period following the August 1970 rating decision renders the claim for entitlement to service connection for a nervous condition non-final.  

Now that it has been determined that the August 1970 claim is non-final, the Board must determine the relationship between the May 1970 claim for a nervous condition and the March 2004 claim for sexual trauma, which led to the grant of service connection for PTSD, currently effective from the date of the March 2004 claim.  

Guidance is found in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, the Board denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis.  The Court noted that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Generally, a lay person is not competent to diagnose his mental condition and is only competent to identify and explain the symptoms that he observes and experiences.  The Court stated that a claim may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that he submits or that VA obtains in support of the claim.  Clemons, 23 Vet. App. 1, 5.

When the Veteran filed his claim for a nervous condition in May 1970, he stated that his condition began in October 1969 and that he was treated at the base hospital.  He did not report that he was sexually assaulted in connection with the May 1970 claim.  However, his service treatment records, which were requested and reviewed in connection with that claim, indicated that he was.  Specifically, an October 1969 record recorded his reports that he was sexually molested and threatened with death if he told.  Therefore, the information that VA obtained in support of the claim for a nervous condition indicated a sexual assault.  Further, in his March 2004 claim, the Veteran again stated that his sexual trauma occurred in October 1969 and that he was treated at the base hospital, which is the same information that he provided in May 1970.  Accordingly, because the Veteran is not competent to diagnose his psychiatric disability, he is presumed to be seeking service connection for his symptoms regardless of how they are diagnosed, he provided the same information regarding the onset of his nervous condition and sexual assault claims, and VA obtained information indicating that the Veteran was sexually assaulted when developing the May 1970 claim, the Board concludes that the May 1970 and March 2004 claims should be construed as the same claim.  

The remaining question when assigning the effective date in this case is identifying the date entitlement arose.  For direct service connection, an effective date is assigned the day following separation from active service or date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran's DD Form 214 reflects that he separated from service on December 4, 1969.  He filed his claim in May 1970, which was within the 1 year period after his separation from service.  

However, the Board observes that the first diagnosis of PTSD of record is found in the November 2004 VA examination.  The Veteran's representative has submitted the October 2009 report from Dr. M.L.C. in support of the contention that, although the Veteran was not diagnosed with PTSD until 2004, he has suffered from PTSD since the date of the sexual assault in October 1969.  In other words, entitlement arose in October 1969.  

After reviewing Dr. M.L.C.'s report in connection with the other items of evidence, the Board finds that Dr. M.L.C. did not address several relevant items of evidence in the Veteran's claims file.  In this regard, Dr. M.L.C. concluded that the Veteran never had any long-standing psychiatric disease or "nervous condition" prior to his sexual assault.  However, on his May 1969 entrance report of medical history, the Veteran reported "depression or excessive worry" and "nervous trouble of any sort."  The examiner reported that the Veteran had anxiety.  The service treatment records reflected that the Veteran was inappropriately reporting to sick call and wanted out of the Army but was repeatedly found mentally fit for duty.  He was observed to have difficulty accepting the demands and structures of the Army, had poor relationships with his peers and supervisors, which usually resorted to some form of aggression.  The Board observes from his service personnel records that, at the time of his sexual assault, the Veteran was in the process of being separated from service following a period of unauthorized absence from his unit from August to October 1969.  The Veteran reported as the reason for his AWOL "nervous condition."  The Board finds it significant that the Veteran was examined by mental hygiene consultation service on October 15, 1969 and was given a diagnosis of chronic severe inadequate personality manifested by faulty judgment, poor motivation, and non-commitment to productive goals, lack of response to rehabilitative efforts, and repeated AWOLs before the October 23, 1969 sexual assault.  The Board also observes that the Veteran was charged with assault and disorderly conduct in September 1967, prior to his entrance to service.  These records were not addressed by Dr. M.L.C. in his report or when he rendered his conclusion that the Veteran never had any long-standing psychiatric disease prior to his sexual assault.  

Further, Dr. M.L.C. concluded that the Veteran has been unable to sustain gainful employment due to PTSD since 1969 and references his Social Security Administration earnings records in support of that conclusion.  However, the Board observes that in October 1973, the Veteran filed a claim for pension and reported that spondylolisthesis prohibited his employment.  The records reflect that the Veteran had been self-employed as a plumber from 1980 to approximately 2005.  It appears that the Veteran reported that he lost jobs due to problems with anger and conflict, which Dr. M.L.C. attributed solely to his PTSD.  In fact, Dr. M.L.C. appears to link all of the Veteran's problems--difficulty with legal system, social difficulties, and failed marriages--to the Veterans' PTSD without any explanation as to the evidence that the Veteran had problems relating to people and with the legal system prior to his sexual assault.  Thus, the Board has reason to question the thoroughness of Dr. M.L.C.'s review of all available evidence.  

The Board acknowledges that it could remand the case for a VA examination that provides a more detailed discussion of the Veteran's service treatment and personnel records and the onset of what is now known as PTSD.  Nevertheless, Dr. M.L.C.'s report does reference evidence of record and is based on examination of the Veteran and expertise in psychiatry.  Given that Dr. M.L.C. has discussed the Veteran's sexual trauma in relation to the diagnosis of PTSD and given that the opinion is favorable to the claim, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's PTSD manifested immediately at the time of his sexual assault during service.  Therefore, remand is not necessary here to obtain another medical opinion to decide whether entitlement arose later than the date of claim as Dr. M.L.C.'s record is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

Accordingly, as the evidence is at least in relative equipoise regarding whether PTSD began in October 1969, the Board concludes that entitlement arose during the Veteran's military service.  Therefore, the date of the Veteran's claim is later than the date entitlement arose.  Because his claim was filed within a year after his separation from service, the effective date for the grant of service connection for PTSD is December 5, 1969.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
ORDER

Entitlement to an effective date earlier of December 5, 1969, for the award of service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


